In an action to foreclose a mortgage, the defendant Elliott Ave. Corp. appeals from an order of the Supreme Court, Westchester County (Ruskin, J.), entered August 27, 1986, which granted the plaintiffs motion for summary judgment.
Ordered that the order is affirmed, with costs.
The representations made by the plaintiff as to the rent-control status of the apartments in this multiple dwelling were set forth in the contract of sale and the mortgage. The appellant failed to present evidentiary proof in admissible form that these representations were false (see, Friends of Animals v Associated Fur Mfrs., 46 NY2d 1065). Thompson, J. P., Lawrence, Rubin, Kunzeman and Sullivan, JJ., concur.